Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PRESS RELEASE Reckson Associates Realty Corp. Sard Verbinnen & Co. 625 Reckson Plaza (212) 687-8080 (Phone) Uniondale, NY 11556 Contact: Paul Caminiti (516) 506-6000 (Phone) Denise DesChenes (516) 506-6800 (Facsimile) Jeffrey Mathews Contact: Susan McGuire Reckson Shareholders Approve SL Green Merger (UNIONDALE, NEW YORK, December 7, 2006)  Reckson Associates Realty Corp. (NYSE: RA) today announced that the holders of shares of Reckson common stock voted to approve the pending Merger Agreement with SL Green Realty. Reckson stated that it appreciated the support of its shareholders throughout this process.
